UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

CHRISTIAN BRABENDER, in his COMPLAINT
individual capacity and on behalf of
others similarly situated,

Case No.:
Plaintiff,

— against — Jury Trial Demanded

MARINEMAX, INC. d/b/a MARINEMAX
NORTHEAST, LLC,

Defendant.

 

 

Plaintiff, CHRISTLAN BRABENDER (hereinafter, “Plaintiff’), by and through
his attorneys, ZABELL & COLLOTTA, P.C. complains and alleges as follows:
I. INTRODUCTORY STATEMENT
1. Plaintiff brings this action seeking monetary damages and affirmative relief
based upon Defendant’s violations of the Fair Labor Standards Act of 1938
(hereinafter “FLSA”), as amended, 29 U.S.C. §§ 201, e¢ seq.; the New York State
Labor Law, N.Y. LAB. LAW §190 e¢ seg., the New York State Department of
Labor Regulations (““NYDOL Regs”), 12 N.Y.C.R.R. §142-2.2, and other
appropriate rules, regulations, statutes and ordinances.
2. Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29
U.S.C. §§ 201 et. seg., that he is entitled to recover from Defendant: (1) a
statutory minimum wage for all hours worked; (2) liquidated damages: and (3)

attorneys’ fees and costs.

 
10.

Plaintiff alleges, pursuant to the New York Labor Law, that he is entitled to
recover from Defendant: (1) a statutory minimum wage for all hours worked; (2)

liquidated damages; (3) double damages; and (4) attorneys’ fees and costs.

Il. JURISDICTION AND VENUE

 

This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1332,
and 1367.
This Court has jurisdiction over all state law claims brought in this action
pursuant to 28 U.S.C. §1367 and other appropriate rules, regulations, statutes
and ordinances.
The unlawful employment practices alleged below were committed within the
State of New York, County of Suffolk. Accordingly, this action properly lies in the
United States District Court for the Eastern District of New York, pursuant to 28
U.S.C. § 1391.
This Court has the power to issue declaratory relief pursuant to 28 U.S.C. §§
2201 and 2202.

Il. TH PARTIES
Plaintiff is a citizen of New York and resides in Suffolk County.
At all times relevant to the Complaint, Plaintiff was an “employee” within the
meaning of Section 3(e) of the FLSA, 29 U.S.C. § 203(e) and Section 190(2) of the
New York Labor Law, N.Y. Las. Law § 190(2) (McKinney 1986, Supp. 2001).
Upon information and belief, Defendant, Marinemax, Inc. (hereinafter

“Marinemax” or “Defendant”) is a foreign business corporation with its
2

 
11.

12.

13.

14.

15.

16.

headquarters located at 2600 McCormick Drive, Suite 200, Clearwater, Florida
33759.

Upon information and belief, Marinemax Northeast, LLC is or was a wholly owned
subsidiary of Defendant Marinemax, Inc.

Upon information and belief, Defendant ceased its business operations at its
location at 846 S. Wellwood Avenue, Lindehurst, New York 11757, in or around
late 2019.

At all times relevant to the Complaint, Defendant has been an “employer” within
the meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and Section 190(3) of
the New York Labor Law, N.Y. LAB. Law § 190(3) (McKinney 1986, Supp. 2001).
Upon information and belief, at all times relevant to the Complaint, Defendant
has been an “enterprise” and performed activities for a business purpose within
the meaning of 29 U.S.C. §§ 203(r)(1) and (r)(2), due to its operation of a marine
dealership.

Upon information and belief, at all times relevant to the Complaint, Defendant
employed more than two (2) employees engaged in interstate commerce and had
a gross annual dollar volume of sales made or business done of not less than
$500,000.00 (exclusive of excise taxes at the retail level that are separately stated)
due to its operation of a marine dealership.

Upon information and belief, at all times relevant to the Complaint, Defendant
employed employees, including Plaintiff, who regularly were and are presently

engaged in commerce or in the production of goods for commerce or in handling,
3

 
17.

18.

19.

20.

21.

22.

23.

24,

selling or otherwise working on goods and materials which have moved 1n or been
produced for commerce within the meaning of 29 U.S.C. § 203(b), (g), @) and qj) in
connection with its operation of a marine dealership.

IV. FACTS
Plaintiff repeats and realleges each and every allegation contained herein.
Plaintiff was hired by Defendant in or around 2012-2013 as a commissioned Sales
Representative.
As such, Plaintiff was to be compensated pursuant to the terms and conditions of
a commission agreement which was executed by Plaintiff and Defendant.
Throughout the term of Plaintiffs employment with Defendant, he performed the
essential functions of his position in a more than satisfactory manner and
generated substantial sales revenue for Defendant.
In fact, Plaintiff was a member of Defendant’s “Chairman Circle” during four (4)
years of his employment. This designation is awarded to the top performing
salespeople in Defendant’s company.
Despite this fact, Defendant consistently violated the terms of Plaintiffs
commission agreement.
By way of example, throughout his tenure, Defendant, without advising Plaintiff,
deviated from the terms and conditions of the commission agreement.
Specifically, Plaintiff was denied compensation for all earned commission at the
rate of twenty percent (20%) as stipulated by his commission agreement with

Defendant.

 
25.

26.

27.

28.

29.

30.

3l,

b2,

Defendant manipulated Plaintiffs sales deals regularly charging non-specified
fees in the form of “PACS”, freight charges, manufacturer rebates, cash on delivery
(“c.o.d.”) discounts and “make ready charges”, none of which were provided for in
Plaintiffs commission agreement. The net effect of which lowered Plaintiffs
commissions on completed sales below the called for 20% percentage.

Defendant withheld from Plaintiff the sums attributable to the non-specified fees
set forth in paragraph 23 above.

Defendant intermittently discounted Plaintiff's commission percentage without a
legitimate basis, often providing Plaintiff with little or no compensation during
certain workweeks.

Plaintiff regularly worked in excess of forty (40) hours per week.

Despite this fact, Defendant only recorded the first forty (40) hours Plaintiff
worked in each week.

As a consequence of these practices, Defendant regularly failed to pay Plaintiff
minimum wage in violation of the FLSA and New York State requirements.

In addition to the depravation of earned wages and commissions set forth above,
Plaintiff has been deprived of company stock and stock options which were
granted to him upon being awarded Chairman Circle status as set forth in
paragraph 21 above.

Upon information and belief, records verifying Defendant’s unlawful practices are

within its exclusive custody, possession, and control.

 
33,

34,

30.

36.

of,

38.

V. COLLECTIVE ACTION ALLEGATIONS
Plaintiff repeats and re-alleges each and every allegation above as if specifically
set forth herein.
This action is properly maintainable as a collective action pursuant to the FLSA,
29 U.S.C. § 216(b).
This action is brought on behalf of Plaintiff and a class consisting of similarly
situated employees who work, or have worked, for Defendants.
At all times relevant herein, Plaintiff, and the other FLSA collective action
Plaintiffs, are and have been similarly situated, have suffered similar job
requirements and pay provisions, are and have been subject to Defendants’
common policies, programs, practices, procedures, protocols, routines, and rules of
wilfully failing and refusing to pay compensation during workweeks and, as a
consequence, failing to pay minimum wage and overtime pursuant to the FLSA.
Upon information and belief, there exist current and former employees who are
similarly situated to this Plaintiff, whom, in violation of the FLSA, have been
underpaid or not paid in a similar matter. The named Plaintiff is representative
of those other workers and is acting on behalf of Defendants’ current and former
employees’ interests, as well as his own interest in bringing this action.
Plaintiff seeks to proceed as a collective action pursuant to 29 U.S.C. § 216(b) on
behalf of himself and all similarly situated persons who work or have worked for
Defendants at any time during the six (6) years prior to the filing of their

respective consent forms.

 
39.

AO.

4].

42.

43.

44.

Plaintiff and potential Plaintiffs who elect to opt-in as part of the collective action
are all victims of the Defendants’ common policies and/or scheme to violate the
FLSA whereunder they failed to provide compensation during workweeks and, as
a consequence, failing to pay minimum wage and overtime pursuant to 29 U.S.C.
§§ 206 and 207.

VI. FEDERAL RULE OF CIVIL PROCEDURE 23
CLASS ACTION ALLEGATIONS

Plaintiff repeats and re-alleges each and every allegation above as if specifically
set forth herein.

Plaintiff also brings his NYLL claims on behalf of himself and a class of persons
under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23 Class”) comprised
of all persons who work or have worked for Defendants in the State of New York
at any time from the six (6) years prior to the filing of this Complaint to the entry
of judgment in this case.

The persons in the Rule 23 Class are so numerous that joinder of all members is
otherwise impracticable.

The persons in the Rule 23 Class are readily ascertainable. The names and
addresses of such persons are readily available and can be obtained from
Defendants for purposes of notice and any other purpose related to this action.
Defendants have acted or refused to act on grounds generally applicable to the
Rule 23 Class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the Rule 23 Class as a whole.

 
45.

43.

44,

The questions of law and fact common to the Rule 23 Class that predominate over
any questions solely affecting individual members of the Rule 23 Class include,
but are not hmited to:

a. Whether Defendants unlawfully failed to properly compensate Plaintiffs) in
violation of and within the meaning of New York Labor Law Article 6, §190, e¢
seg., and the supporting New York State Department of Labor Regulations, 12
N.Y.C.R.R. Part 142;

b. What policies, practices and procedures Defendants implemented regarding
payment of compensation, including the underpayment or nonpayment of
commissions; the underpayment or nonpayment of a minimum wage; and the
underpayment or nonpayment of earned overtime premiums; and

c. The nature and extent of the Rule 23 Class-wide injury and the appropriate
measure of damages for the Class,

Plaintiffs claims are typical of the claims of the Rule 23 Class he seeks to
represent. Plaintiff and the Rule 23 Class work, or have worked, for Defendants
in non-exempt positions: have had their rights to immediate possession to their
wages wrongfully interfered with by Defendants; and have not been paid
minimum wage in accordance with the law. Defendants have acted and have
refused to act on grounds generally applicable to the Rule 23 Class, thereby
making declaratory relief with respect to the Rule 23 Class appropriate.

Plaintiffs claims are typical of those claims which could be alleged by any member

of the Rule 23 Class, and the relief sought is typical of the relief which would be
8

 
45.

AG.

47,

sought by each member of the Class in separate actions. All Class members were
subject to the same corporate practices of Defendants, as alleged herein, of
wrongful conversion of earned compensation and failing to pay minimum wage.
Plaintiff will fairly and adequately represent and protect the interests of the Rule
23 Class.

Plaintiff has retained counsel competent and experienced in both complex class
actions and in labor and employment litigation.

A class action is superior to other available methods for the fair and efficient
adjudication of this litigation, particularly in the context of a wage and hour
litigation like the present action, where an individual Plaintiff may lack the
financial resources to vigorously prosecute a lawsuit in federal court against
corporate Defendants. Class action treatment will permit a large number of
similarly situated persons to prosecute their common claims in a single forum
simultaneously, efficiently and without the necessary duplication of efforts and
expense that numerous individual actions beget. The adjudication of individual
claims would result in a great expenditure of Court and public resources;
conversely, treating the claims would result in significant costs savings. The
members of the Rule 23 Class have been damaged and are entitled to recovery as
a result of Defendants’ policies, practices and procedures. Although the relative
damages suffered by the individual members of the Rule 23 Class are not de
minimus, such damages are small compared to the expense and burden of

individual prosecution of this litigation. In addition, class treatment is superior

9

 
48.

49.

50.

51.

o2,

because it will obviate the need for unduly duplicative litigation that might result
in inconsistent judgments about Defendants’ practices.

Current employees are often hesitant to assert their rights out of fear of direct or
indirect retaliation. Former employees are reluctant to bring claims because
doing so can harm their present and future employment and further efforts to
obtain employment. Class actions provide class members who are not named in
the Complaint a degree of anonymity which allows for the vindication of their

rights while eliminating or reducing risks.

VII. CLAIMS FOR RELIEF

FIRST CLAIM FOR RELIEF

(Failure to Pay Minimum Wage — FLSA Violation)

Plaintiff repeats and realleges each and every allegation contained herein.
Defendant failed to compensate Plaintiff at the applicable minimum wage during
certain pay periods.

As a result of the underpayment of wages alleged above, Plaintiff has incurred
damages thereby and Defendant is indebted to Plaintiff in an amount to be
determined at trial.

Upon information and belief, the records concerning the number of hours worked
by Plaintiff as well as the compensation Plaintiff received in each workweek are

in the exclusive custody and control of Defendant.

10

 
Bd.

54.

55.

56.

57.

58.

59.

SECOND CLAIM FOR RELIEF
(Failure to Pay Minimum Wage — New York Labor Law Violation)

Plaintiff repeats and realleges each and every allegation contained herein.
Defendant failed to compensate Plaintiff at the applicable minimum wage during
certain pay periods.

As a result of the underpayment of wages alleged above, Plaintiff has incurred
damages thereby and Defendant is indebted to Plaintiff in an amount to be
determined at trial.

Upon information and belief, the records concerning the number of hours worked
by Plaintiff as well as the compensation Plaintiff received in each workweek are

in the exclusive custody and control of Defendant.

THIRD CLAIM FOR RELIEF
(Failure to Pay Overtime — FLSA Violation)

Plaintiff repeats and realleges each and every allegation contained herein.
Defendant has been and remain to be an employer engaged in interstate commerce
and/or the production of goods for commerce under the FLSA, 29 U.S.C. §§ 206(a)
and 207(a).

By virtue of Plaintiffs pay falling below the applicable minimum wage, Defendant
was required to pay Plaintiff no less than 1.5 times the regular rate at which he
was employed for all hours worked in excess of 40 hours in a workweek under the
overtime wage provisions set forth in the FLSA, 29 U.S.C. §§ 201, et seq., including

29 U.S.C. §§ 207(a)(1) and 215(a).

li
60.

61.

62.

63.

64.

65.

66.

67.

At all relevant times, Defendants had a policy and practice of not paying Plaintiff
the proper overtime compensation for his hours worked in excess of 40 hours per
workweek,

Defendants were aware or should have been aware that the practices described in
this Complaint were unlawful, making its violations willful or reckless.
Defendants have not made a good faith effort to comply with the FLSA with
respect to Plaintiff compensation.

Upon information and belief, Defendants have failed to make, keep and preserve
records with respect to their employees sufficient to determine the wages, hours,
and other conditions and practices of employment, violating the FLSA, 29 U.S.C.
§§ 201, 207(a)(1) and 215(a).

By reason of Defendant's breach of the Agreement, Plaintiff has been damaged in

an amount to be determined at trial plus interest

FOURTH CLAIM FOR RELIEF
(Failure to Pay Overtime — New York Labor Law Violation)

Plaintiff repeats and realleges each and every allegation contained herein.

By virtue of Plaintiff's pay falling below the applicable minimum wage, Defendant
was required to pay Plaintiff 1.5 times his regular rate of pay for all hours he
worked in excess of 40 per workweek under the Labor Law and supporting New
York State Department of Labor Regulations.

Defendant failed to pay Plaintiff the overtime wages to which he was entitled,

violating N.Y. Lab Law § 650.

12

 
68.

69.

70.

71,

72.

73.

74.

705.

76,

Defendant willfully violated the Labor Law by knowingly and intentionally failing
to pay Plaintiff overtime.
By reason of Defendant’s breach of the Agreement, Plaintiff has been damaged in

an amount to be determined at trial plus interest

FIFTH CLAIM FOR RELIEF
(Breach of Contract)

Plaintiff repeats and re-alleges each and every allegation contained herein.

The commission agreement entered into by Defendant determined the amount of
commissions to be paid to Plaintiff.

Defendant willfully breached the compensation plan by failing to compensate

Plaintiff according to the commission structure set forth by the Agreement.

By reason of Defendant’s breach of the Agreement, Plaintiff has been damaged in

an amount to be determined at trial plus interest.

SIXTH CLAIM FOR RELIEF
(Willful Failure to Pay Commissions)

Plaintiff repeats and re-alleges each and every allegation contained herein.

The earned sales commissions Defendant was contractually obligated to pay
Plaintiff, as set forth herein, constitute wages within the meaning of Sections 190,
191-a and 191-c of the New York Labor Law.

Defendant's failure to pay Plaintiff earned commissions as set forth in the
Agreement was “willful” as that term is used in Article 6 of the New York Labor

Law because Defendant was aware that it was required to pay Plaintiff according

13

 
77.

78.

79.

80.

8l.

82.

83.

to the compensation structure set forth in the Agreement.
Defendant’s willful failure to pay Plaintiff earned commissions as set forth in the
Agreement violates Article 6 of the New York Labor Law.
Pursuant to Section 191-c(3) of the New York Labor Law, Plaintiff is entitled to
double damages, an award of reasonable attorneys’ fees, court costs, and

disbursements in an amount to be determined at trial.

SEVENTH CLAIM FOR RELIEF
(Unjust Enrichment — Plead in the Alternative)

Plaintiff repeats and realleges each and every allegation contained herein.
Periodically, throughout his employment Defendant failed to provide Plaintiff
with compensation in the form of earned sales commissions, overtime
compensation and statutory minimum wages.
As a result of such actions, Defendant has been unjustly enriched and Plaintiff
has suffered, and continues to suffer, tangible economic damages.

VIII. DEMAND FOR A JURY TRIAL
Plaintiff repeats and re-alleges each and every allegation herein of the Complaint
with the same force and effect as if the same had been set forth at length herein.
Plaintiff demands a trial by jury.

WHEREFORE, as a result of the unlawful conduct and actions of the

Defendant herein alleged, Plaintiff, respectfully requests that this Court grant the

following relief:

a) A declaratory judgment stating that the practices complained of herein are each

14

 
unlawful under the Fair Labor Standards Act and the New York State Labor Law;

b) An award to Plaintiff and those similarly situated for earned but unpaid wages
under the Labor Law and the FLSA and NYLL:

c) An award of liquidated damages as a result of Defendants’ Labor Law and NYLL
violations;

d) An award of double damages to Plaintiff and those similarly situated for earned
but unpaid commissions under the NYLL;

e) An award of to Plaintiff returning the stock and stock options which were granted
to him upon being awarded Chairman Circle status but to which he has been
unlawfully deprived:

f) An award of prejudgment and post-judgment interest:

g) An award of costs and expenses of this action, together with reasonable attorneys’
fees and costs; and

h) Such other and further relief as this Court deems just and proper.

Dated: January 30, 2020
Bohemia, New York

 

   

ne Corporate Drive, Suite 103
Bohemia, New York 11716
Tel.: (631) 589-7242

Fax: (631) 563-7475
szabell@laborlawsny.com
ccollotta@laborlawsny.com
rbiesenbach@laborlawsny.com

15

 
